Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 10 fails to further limit claim 1 and it is unclear what Applicant intends to limit. Claims 11-14 depend from claim 10 and are therefore rejected as well.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.   Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (GB 2541203 A).

[Claim 1] Regarding claim 1, White discloses a battery box floor for electric vehicles for being arranged at the lower part of a vehicle body (1), said battery box floor comprising:
a battery pack supporting panel (5) for supporting a plurality of battery cells (51) a plurality of lower cooling channels (41, 63) said plurality of lower cooling channels being arranged adjacent to and below said battery pack supporting panel (5) such that they can cool said battery cells and an underbody protection (White is exemplary and shows cooling from below the floor), a deformation inner cavity is provided between said plurality of lower cooling channels and said underbody protection (See annotated FIG 8 below showing the channels, space and base 46), and said battery box floor is integrally formed from a metallic material (Batteries are conventionally formed of metal material to prevent damage to the internals and provide a robust structure for the internals).

    PNG
    media_image1.png
    854
    661
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    866
    1091
    media_image2.png
    Greyscale



[Claim 9] Regarding claim 9, White discloses a battery box floor according to claim 1 wherein the lower cooling channels of said plurality of lower cooling channels are fluidly connected to one another to form a cooling circuit and in that the cooling fluid can be circulated within said cooling circuit (White discloses an interconnected closed loop circuit for cooling).
[Claim 10] Regarding claim 10, White discloses a vehicle body (1), that comprises a battery box floor according to claim 1 (White discloses a battery box floor 5 and the assembly mounts in a vehicle) 

Allowable Subject Matter
1.	Claims 2-8 and 11-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. White discloses the most similar battery structure as claimed by Applicant but fails to disclose inter alia, wherein: said metallic material is an aluminum and in that said battery box floor is made up of at least one extruded part of said aluminum alloy, said extruded part forming: said supporting panel, said lower cooling channels said deformation inner cavity and said underbody protection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618